DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan Feuchtwang on 04/19/2021. Applicant agreed to amend the claims as follows in order to particularly point out and distinctly claim the subject matter.

The application has been amended as follows: 

6. 	A method for determining physiological properties of a patient, the method comprising:
	emitting a first illumination of a volume of tissue below a skin surface of a patient from a first light source a first distance from a photodetector positioned on the skin surface, where the first light source emits the first illumination at a plurality of first output intensities, each first output intensity corresponding to a first radius of a hemispherical region of influence;
	receiving a first set of electrical signals representing reflection intensities communicated from the photodetector positioned to receive light reflected below the skin surface from the first illumination;
	emitting a second illumination of the volume of tissue below the skin surface from a second light source a second distance from the photodetector, where the second light source emits the second illumination at a plurality of second output intensities, each second output intensity corresponding to a second radius of a hemispherical region of influence;
	receiving a second set of electrical signals representing reflection intensities communicated from the photodetector to receive light reflected below the skin surface from the second illumination; and
	using the first set of electrical signals and the second set of electrical signals to measure a depth of a blood vessel within the volume of tissue below the skin surface.

Claim 7 was amended as follows:
7. 	The method of claim 6 where the first light source is configured to emit light at a first wavelength and the second light source is configured to emit light at a second wavelength, where:
	the step of emitting the first illumination comprises applying a plurality of optical drive signals to the first light source to generate the plurality of first 
	the step of receiving the first set of electrical signals comprises detecting a plurality of reflection intensities for each of the plurality of first 
	the step of emitting the second illumination comprises applying the plurality of optical drive signals to the second light source to generate the plurality of second output intensities at the second wavelength;
	the step of receiving the second set of electrical signals comprises detecting a plurality of reflection intensities for each of the plurality of second 
	the step of using the sets of signals to measure the depth of the blood vessel within the volume of tissue comprises determining a plurality of radii for each of the first and second illuminations corresponding to the plurality of first wavelength reflection intensities and the plurality of second wavelength reflection intensities and using the plurality of radii at each of the first and second wavelengths to determine the depth of the blood vessel. 

Claim 8 was amended as follows:
	8. 	The method of claim 6 where the first light source is configured to emit light at a first wavelength and the second light source is configured to emit light at a second wavelength, where:
	the step of emitting the first illumination comprises applying a plurality of optical drive signals to the first light source to generate the plurality of first 
	the step of receiving the first set of electrical signals comprises detecting a plurality of reflection intensities for each of the plurality of first plurality 
the plurality of second output intensities at the second wavelength; 
	the step of receiving the second set of electrical signals comprises detecting a plurality of reflection intensities for each of the plurality of second 
	the step of using the sets of signals to measure the depth of the blood vessel within the volume of tissue comprises determining a plurality of radii for each of the first and second illuminations corresponding to the plurality of first wavelength reflection intensities and the plurality of second wavelength reflection intensities;
	the step of using the sets of signals to measure the depth of the blood vessel within the volume of tissue comprises analyzing the plurality of radii for the first illumination to determine a first intersection of the first hemispherical volume of the first optical radiation pattern at each of the plurality of output intensities and the blood vessel;
	the step of using the sets of signals to measure the depth of the blood vessel within the volume of tissue comprises analyzing the plurality of radii for the second illumination to determine a second intersection of the second hemispherical volume of the second optical radiation pattern at each of the plurality of output intensities and the blood vessel; and
	the step of using the sets of signals to measure the depth of the blood vessel within the volume of tissue comprises identifying the first light source as a primary light source when the first intersection is greater than the second intersection and identifying the second light source as the primary light source when the second intersection is greater than the first intersection.

Claim 10 was amended as follows:
10.  The method of claim 7, 





	calculating a ratio of reflection intensities by dividing the first wavelength reflection intensity by the second reflection intensity; and 
	when the first wavelength corresponds to a red light and the second wavelength corresponds to an infrared light, storing the ratio of reflection intensities as corresponding to an oxygenation level of a fluid in the blood vessel.

Claim 11 was amended as follows:
11. 	The method of claim 7 
	






	identifying signal artifacts in each of the first wavelength reflection intensities and in each of the second wavelength reflection intensities;
	analyzing at each period, the signal artifacts identified in the first wavelength reflection intensities and the second wavelength reflection intensities to determine a period of time between the signal artifacts; and
	using the period of time between the signal artifacts to determine a heart rate.


Claim 54 was amended as follows:
54. The method of claim 6 where the first light source is configured to emit light at a first wavelength selected from the group consisting of green, yellow, red and infrared.


Claim 57 was amended as follows:
57. 	The method of claim 56 where the first light source is configured to emit light at a first wavelength and the second light source is configured to emit light at a second wavelength, where:
	the step of emitting the first illumination comprises applying a plurality of optical drive signals to the first light source to generate a first plurality of 
	the step of receiving the first set of electrical signals comprises detecting a plurality of reflection intensities for each of the first plurality of 

	the step of receiving the second set of electrical signals comprises detecting a plurality of reflection intensities for each of the plurality of second 
	the step of using the sets of signals to measure fluid properties comprises determining a plurality of radii for each of the first and second illuminations corresponding to the plurality of first wavelength reflection intensities and the plurality of second wavelength reflection intensities;
	the step of using the sets of signals to measure a diameter of a blood vessel comprises measuring a diameter of the blood vessel based on the plurality of radii at each of the first wavelength and the second wavelength.

Claim 59 was amended as follows:
59. 	The method of claim 58 where the first light source is configured to emit light at a first wavelength and the second light source is configured to emit light at a second wavelength, where:
	the step of emitting the first illumination comprises applying a plurality of optical drive signals to the first light source to generate the plurality of first 
	the step of receiving the first set of electrical signals comprises detecting a plurality of reflection intensities for each of the plurality of first plurality 
the second plurality of intensities at the second wavelength;
	the step of receiving the second set of electrical signals comprises detecting a plurality of reflection intensities for each of the second plurality of 
the step of using the sets of signals to measure the depth and diameter of the blood vessel within the volume of tissue comprises determining a plurality of radii for each of the first and second illuminations corresponding to the plurality of first wavelength reflection intensities and the plurality of second wavelength reflection intensities and using the plurality of radii at each of the first and second wavelengths to determine the depth of the blood vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


    PNG
    media_image1.png
    100
    578
    media_image1.png
    Greyscale


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/MARJAN FARDANESH/Examiner, Art Unit 3791